95 S.E.2d 507 (1956)
245 N.C. 215
STATE
v.
Vernon LeGrand MORGAN.
No. 508.
Supreme Court of North Carolina.
December 12, 1956.
*508 H. F. Seawell, Jr., Carthage, and Charles H. Dorsett, Troy, for defendant, appellant.
George B. Patton, Atty. Gen., and Harry W. McGalliard, Asst. Atty. Gen., for the State.
DEVIN, Justice.
The defendant admitted that he shot and killed the deceased, but claimed that this was done in self-defense. The jury rejected his plea and found him guilty of murder in the second degree. The evidence supports the verdict and judgment.
The defendant has brought his case here for review, assigning errors in the trial which he asserts influenced the adverse verdict.
Error is assigned in the ruling of the court in sustaining objection to the introduction of a copy of a Recorder's Court judgment showing the conviction of Roy Cagle, the deceased, in 1952 on the charge of assault with a deadly weapon. Having offered, on his plea of self-defense, evidence that the deceased bore the general reputation of being a violent and dangerous man to his knowledge, the defendant contends he was entitled also to show instances of violence on the part of the deceased in *509 support of his contention that he acted under the reasonable apprehension of death or great bodily harm.
The competency of evidence of the general reputation of the deceased for violence, known to the defendant, when offered in support of his plea that he acted in self-defense, has long been recognized by this Court. State v. Turpin, 77 N.C. 473; State v. Blackwell, 162 N.C. 672, 78 S.E. 316; State v. Hodgin, 210 N.C. 371, 186 S.E. 495; State v. Rawley, 237 N.C. 233, 74 S.E.2d 620. But the competency of testimony relating to a single instance of lawlessness on the part of the deceased may not be held supported by the rule enunciated in those cases. State v. LeFevers, 221 N.C. 184, 19 S.E.2d 488, 489.
In the LeFevers case, supra, we said: "Where there is evidence tending to show that the defendant acted in self-defense, evidence of the general reputation of the deceased for violence may be admitted, but this rule does not render admissible evidence of specific acts of violence which have no connection with the homicide. State v. Hodgin, 210 N.C. 371, 186 S.E. 495; State v. Melton, 166 N.C. 442, 81 S.E. 602; Smith v. State, 197 Ala. 193, 72 So. 316." See also Gunter v. State, 63 Ga.App. 65, 10 S.E.2d 264.
There was no error in sustaining objection to the proffered testimony.
The defendant also assigns error in the rulings of the trial judge with respect to the admission of testimony in several other instances to which he noted exceptions, but upon examination we find no error in the rulings complained of.
The defendant assigns error in the court's charge to the jury in the respects to which he noted exception. His 16th, 17th and 18th exceptions are directed to the following language of the court:
"Now in this case the defendant has seen fit to set up as a defense a plea of self-defense as a justification for taking the life of the deceased." (Exception No. 16)
"The burden of satisfying you as to that defense is upon the defendant to show, not beyond a reasonable doubt or by the greater weight of the evidence, but to show it to your satisfaction, therefore, it becomes necessary for you to know under what circumstances and with what qualifications the law justifies the taking of a human life under that theory." (Exception No. 17)
"Now insofar as possible for the law to make that plea definite it has done so through the decisions of the Supreme Court of this State." (Exception No. 18)
These exceptions are without merit. We also note from the record that immediately following the quoted sentences the court in appropriate language set out the pertinent principles of the law of self-defense as approved by the decisions of this Court.
The defendant in his brief raises the point that the court in the charge to the jury failed to give equal stress to the contentions of the defendant as to those of the State, but the record does not support this criticism. State v. Buffkin, 209 N.C. 117, 183 S.E. 543. Nor is the charge open to the objection that the court failed to comply with G.S. § 1-180.
The defendant in his brief asks for a new trial for the additional reason that the trial judge did not speak in a voice loud enough to be heard and understood by the jury, but there is nothing in the record to support this suggestion. On the contrary, it is stated in the record: "The charge was given the jury in a clear and audible voice and no indication was made at any time it was not heard and understood by the jury."
After a careful examination of the entire record, and considering each of the assignments of error brought forward in defendant's appeal, we reach the conclusion that in the trial there was no error.
No error.
JOHNSON, J., not sitting.